STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re VILLARREAL, Minors.                                            April 14, 2015

                                                                     No. 324515
                                                                     Bay Circuit Court
                                                                     Family Division
                                                                     LC No. 03-007921-NA


Before: OWENS, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor children, DV and JV, pursuant to MCL 712A.19b(3)(c)(i) (failure to rectify conditions)
and MCL 712A.19b(3)(g) (failure to provide proper care and custody). The parental rights of the
children’s legal father were also terminated. We affirm.

        On appeal, respondent’s only argument is that the trial court erred by finding that
termination of her parental rights was in the children’s best interests. Respondent argues that she
should have been provided additional time to attempt to become a better parent. In finding
termination of respondent’s rights to be in the children’s best interests, the trial court focused
heavily on the children’s need for permanence and stability and on the advantages of the
children’s placement with their maternal grandmother and step-grandfather. At the time of
termination, the children had been out of respondent’s care for more than a year and were
thriving in their placement. We review the trial court’s best-interest decision for clear error. In
re Jones, 286 Mich. App. 126, 129; 777 NW2d 728 (2009). “A finding of fact is clearly
erroneous if the reviewing court has a definite and firm conviction that a mistake has been
committed, giving due regard to the trial court’s special opportunity to observe the witnesses.”
In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004).

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests
of the child must be proven by a preponderance of the evidence.” In re Moss Minors, 301 Mich
App 76, 90; 836 NW2d 182 (2013). “In deciding whether termination is in the child’s best
interests, the court may consider the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012)

                                                -1-
(citations omitted). The trial court may also consider an unfavorable psychological evaluation,
the child’s age, continued involvement in domestic violence, and a parent’s history. In re Jones,
286 Mich. App. at 131.

        Respondent admitted that she had not been compliant with the case services plan in the
months leading up to the termination hearing. She testified that the reasons for her non-
compliance were that (1) she had been wrongfully accused of using drugs, (2) Katie Ofeno, a
Department of Human Services (DHS) foster-care worker, had not helped her re-engage services,
and (3) DV did not like to attend visitation at DHS.

         Respondent completed a psychological evaluation, but failed to follow through with the
recommended therapy. Nothing on the record indicates that respondent would be willing or able
to maintain stability and sobriety for an extended period of time. Instead, the record shows that
she had a substance abuse problem which she denied. She had left rehabilitation against the
advice of staff, and failed to complete the program. She submitted to drug screens early in the
case, but consistently tested positive for marijuana in spite of her claims that she was not using.
She had numerous “no shows” to other drug screens, and she had diluted samples. Ofeno
testified that respondent told her the reason she was not submitting to the drug screens was
because she believed she could handle the issue on her own.

         Respondent did complete a parenting class. However, based on her involvement with
respondent, Ofeno expressed concern about respondent’s ability to effectively parent the
children. Ofeno believed respondent needed assistance with discipline, follow-through,
engagement with the children, and knowing age-appropriate things to do with them. Ofeno was
particularly concerned with the negative effect respondent had on the children when she would
arrive late or leave early from visitation or attempt to visit when there was no scheduled
visitation. Further, between July 2014 and October 2014, respondent failed to visit with the
children at all, ostensibly because she did not want her visitation to occur at petitioner’s facilities
because of DV’s dislike for visiting there. The record shows that respondent’s behavior had a
negative impact on DV, who was reportedly angry with respondent. Further, although the record
indicates that JV was bonded with respondent, the same cannot be said of DV.

        Respondent demonstrated further instability in her failure to secure adequate housing. In
addition, respondent continued to engage in criminal behavior. During the pendency of the
proceedings, domestic violence charges were filed against her after she struck her stepfather, and
at the time of the termination hearing she was incarcerated on larceny charges stemming from
the alleged theft of her mother’s wedding rings.

       On these facts, the trial court did not clearly err by finding that termination of
respondent’s parental rights was in the children’s best interests.

       Affirmed.

                                                               /s/ Donald S. Owens
                                                               /s/ Kathleen Jansen
                                                               /s/ Christopher M. Murray



                                                 -2-